ACCEPTED
                                                                                                       04-15-00519-CV
                                                                                           FOURTH COURT OF APPEALS
                                                                                                SAN ANTONIO, TEXAS
                                    04-15-00519-CV                                                8/21/2015 2:59:43 PM
                                                                                                        KEITH HOTTLE
                                                                                                                CLERK

                                  CAUSE NO. 13-04-00108-CVL

GRACE RIVER RANCH, L.L.C.,                       §                   IN THE DISTRICT COURT
                                                 §                                FILED IN
                                                                           4th COURT OF APPEALS
v.                                               §                          SAN ANTONIO, TEXAS
                                                 §                         08/21/2015 2:59:43 PM
EL CABALLERO RANCH, INC. et al.,                 §                  218TH JUDICIAL
                                                                               KEITH E.DISTRICT
                                                                                        HOTTLE
                                                 §                                  Clerk
v.                                               §
                                                 §
COUNTY OF LA SALLE                               §              LA SALLE COUNTY, TEXAS



                         NOTICE OF INTERLOCUTORY APPEAL


       Defendants El Caballero Ranch, Inc. and Laredo Marine, L.L.C. file this Notice of

Appeal of this Court’s July 27, 2015 “Order – Plea to the Jurisdiction,” a copy of which is

attached to this Order as Exhibit A. In that Order, this Court sustained the Plea to the Jurisdiction

filed by Third Party Defendant County of La Salle.

       This appeal is taken under Section 51.014 of the Civil Practice and Remedies Code and is

taken to the Fourth District Court of Appeals, San Antonio, Texas.

                                                  Respectfully submitted,

                                                  SCHMOYER REINHARD LLP
                                                  17806 IH 10 West, Suite 400
                                                  San Antonio, Texas 78257
                                                  Telephone: 210/447-8033
                                                  Facsimile: 210/447-8036


                                                  Annalyn G. Smith
                                                  State Bar No. 18532500
                                                  asmith@sr-llp.com
                                                  Justin Barbour
                                                  State Bar No. 24055142
                                                  jbarbour@sr-llp.com
                                                 Kimberly S. Keller
                                                 State Bar No: 24014182
                                                 KELLER STOLARCZYK PLLC
                                                 234 West Bandera Road, No. 120
                                                 Boerne, Texas 78006
                                                 Telephone: 830/981-5000
                                                 Facsimile: 888/293-8580

                                                 ATTORNEYS FOR DEFENDANT
                                                 EL CABALLERO RANCH, INC.


                                CERTIFICATE OF SERVICE

       I hereby certify that on the 21st day of August, 2015, a true and correct copy of the above
and foregoing document was served by certified mail, return receipt requested, on:

       Counsel for Plaintiff Grace River Ranch, L.L.C.
       Mr. Steven C. Haley
       Moorman, Tate, Urquhart, Haley, Upchurch & Yates, L.L.P.
       207 East Main Street
       P. O. Box 1808
       Brenham, Texas 77834-1808

       Counsel for Third-Party Defendant County of La Salle
       Mr. Donato D. Ramos
       Mr. Donato D Ramos, Jr.
       Law Offices of Donato D. Ramos
       Texas Community Bank Building
       6721 McPherson
       P.O. Box 452009
       Laredo, Texas 78045


                                                 Annalyn G. Smith




                                               -2-